PER CURIAM.
Jerry Allen Bailey appeals the district court’s order denying relief on his civil rights complaint. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. See Heck v. Humphrey, 512 U.S. 477, 486, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). Finding that Bailey’s informal brief sufficient to present the issues on appeal, we deny Bailey’s pending motion to *190file a formal brief. Bailey’s motion to extend the time in which to file a supplemental brief is moot and is denied for that reason. Similarly, we deny Bailey’s motion for counsel and for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.